o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-117097-14 uil the honorable senator boxer united_states senate washington dc dear senator boxer this letter clarifies our previous letter to you dated date which addressed the question of whether a california homeowner would have taxable cancellation_of_indebtedness_income on a lender-approved short_sale in a letter to us dated date you expressed concern that sec_108 and sec_108 of the internal_revenue_code were scheduled to expire at the end of these sections provided that a homeowner would not have taxable_income due to forgiveness of a loan that the homeowner used to purchase a principal_residence that is a purchase-money loan to acquire a principal_residence you indicated that california homeowners who otherwise would have qualified for this exclusion after might be taxed on the amount of the forgiven loan if congress did not extend the exclusion as a result you asked whether we would treat nonrecourse debt in a short_sale the same way we treat nonrecourse debt in a foreclosure we indicated in our earlier letter that a homeowner whose purchase-money loan on his or her principal_residence was forgiven would not recognize cancellation of debt income however this analysis was overly broad following that letter various california practitioners contacted us and provided a further explanation of how california property and foreclosure laws operate based on that information as well as our reexamination of california’s foreclosure laws we are providing this clarification the cancellation of a nonrecourse loan upon disposition of property does not result in cancellation_of_indebtedness_income thus sec_108 and sec_108 never applied to nonrecourse purchase- money home loans conex-117097-14 section 580b a of the california code of civil procedure ccp provides that a deficiency judgment will not apply in any event after a sale of real_property under a mortgage that secures a purchase-money loan a purchase-money loan is a loan that was used to pay all or part of the purchase_price of an owner-occupied dwelling for not more than four families and that is secured_by that property we understand this to mean that under section 580b a a lender has no recourse against a mortgagor for a deficiency under any circumstance two recent cases 905_fsupp2d_1111 c d cal and coker v jp morgan chase bank n a cal rptr 3d cal app petition for review granted p 3d hold that the section 580b protection applies to short_sales when a mortgage secures a purchase-money loan described in section 580b a therefore as we understand california law a lender has no recourse against a homeowner for a deficiency following either a foreclosure or a lender- approved short_sale when the mortgage secures a purchase-money loan described in section 580b a consequently for federal_income_tax purposes a purchase-money loan between a lender and mortgagor that is described in section 580b a is from its inception a nonrecourse loan therefore upon the foreclosure or short_sale of a principal_residence when a mortgage secures such a purchase-money loan the amount_realized on the sale is determined under 461_us_300 that is if the mortgage balance exceeds the fair_market_value of the home the owner must report the entire amount of the nonrecourse debt as an amount_realized on the disposition of the home although gain on the disposition of a residence_generally is gross_income the owner may qualify to exclude all or part of the gain from income if the residence was the owner’s principal_residence sec_121 of the code therefore cancellation_of_indebtedness_income does not arise in this situation section 580b a of the ccp applies only to purchase-money loans to acquire a principal_residence section 580e however applies to both purchase-money loans and non-purchase-money loans and applies to property that may or may not be the taxpayer’s principal_residence non-purchase-money loans subject_to california’s anti- deficiency statutes generally appear to be recourse loans from their inception we were overly broad in our prior response in extending our analysis of the federal tax treatment of obligations beyond those described in section 580b a in addition under section 580b a of the ccp a purchase-money loan includes a loan used to refinance a purchase-money loan or subsequent refinances of a purchase-money loan except to the extent that lender lends new principal that is not applied to an obligation owed or to be owed under the purchase-money loan conex-117097-14 i hope this information is helpful if you have additional questions please call me or ----- ----------------- -------------------- at sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
